 



Exhibit 10.1
Employment Agreement
This employment agreement (“Agreement”) is effective as of April 28, 2007
(“Effective Date”), by and between Kreido Biofuels, Inc., a Nevada corporation
located at 1140 Avenida Acaso, Camarillo, California 93012 and Kreido’s
wholly-owned subsidiary, Kreido Laboratories, Inc. (collectively “Kreido” or the
“Company”) and Larry Sullivan, an individual (“Executive”).
Recitals
Whereas Kreido wishes to employ Executive as its Chief Technology Officer and
Executive wishes to be so employed;
Now, therefore, in consideration of the foregoing and good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties agree as follows:
Terms and Conditions

1   Executive’s Duties; Title; Location. As of the Effective Date, Executive is
employed as Kreido’s Chief Technology Officer under the terms and conditions
below. Executive will report to the Company’s CEO. Executive’s duties include,
without limitation, managing commercial development of the Company’s STT®
technology, including both biofuel and specialty chemical applications.
Executive shall also participate in the Company’s technology licensing and
oversee the Company’s research and development programs, including the expanded
Cooperative Research and Development Agreement (“CRADA”) with the United States
Environmental Protection Agency (“EPA”), utilization of outside scientific
advisors, and such other matters that are reasonably within the scope of
Executive’s expertise. Executive shall dedicate his full-time and efforts to
Kreido’s business and shall travel on business to various work locations
including future locations of Kreido’s biodiesel plants within the U.S. and
around the world, the EPA’s Ohio laboratory and other EPA facilities, biofuel
sites selected by Kreido’s international licensees, the Company’s Camarillo,
California corporate office and such other locations as Kreido deems
appropriate. In addition, upon request, Executive shall participate in investor
relations meetings, seminars and conferences on behalf of the Company.

2   Term, Termination and Renewal.

2.1 Term and Termination. The Term of this Agreement shall commence on April 30,
2007. The Term shall continue for two (2) years (“Initial Term”) unless it is
terminated earlier as provided hereinbelow or renewed by the mutual agreement of
the parties pursuant to this Section 2.
2.2 Renewal. Provided that by ninety (90) days before the end of the Initial
Term the Agreement has not been terminated as provided hereinbelow, the parties
shall inform each other of their interest or lack of interest in renewing the
Agreement. In the event that both parties wish to renew the Agreement, they will
enter into good faith negotiations to achieve that result prior to the end of
the Initial Term. If the Agreement is renewed for one or more additional terms
(each such additional term a “Renewal Term”), then ninety (90) days prior to the
end of each such Renewal Term, the parties will enter into good faith
negotiations over whether to further renew the Agreement.

 

1 of 15



--------------------------------------------------------------------------------



 



3   Hours. The Executive’s normal days and hours of work shall coincide with the
Company’s regular business hours. The nature of the Executive’s duties requires
flexibility in the days and hours that the Executive must work, and is likely to
require the Executive to work on other and additional days and hours.

4   Compensation.

  4.1   Cash Compensation.

4.1.1 Base Salary. Executive shall receive a base salary of $150,000 in
accordance with Kreido’s regular payroll practices.
4.1.2 Bonus. So long as Executive is employed hereunder, Executive shall be
entitled to participate in a performance-based executive bonus plan (“Bonus
Plan”) that shall be promulgated by the Compensation Committee of the Company’s
board of directors each fiscal year. The Bonus Plan will set forth three levels
of target performance goals “TPGs” which, if achieved, will entitled the
Executive to a bonus of either 20%, 35% or 50% of the Executive’s Base Salary.
The TPGs will consist of a combination of goals for the Executive’s individual
performance and the Company’s overall performance in a ratio of 75% Company
performance and 25% individual Executive performance. Bonuses paid under the
Bonus Plan, if any, will be paid annually within 60 days after the end of the
fiscal year.
4.1.3. Stock Options. Upon the execution of this Agreement, Executive shall be
entitled to participate in the Kreido Biofuels 2006 Equity Incentive Plan
(“Plan”). Executive’s participation in the Plan shall be governed by the terms
and conditions set forth in the applicable Plan documents. Capitalized words not
defined in this Agreement but used in this Section shall have the meanings
ascribed to them in the Plan.

  4.1.3   (a) Grant of Options. On April 27, 2007, the Company granted Executive
an option to purchase 175,000 shares of the Company’s common voting stock under
the Plan (the “Options”). Executive shall be eligible for a grant of an
additional 75,000 options upon the closing of a sale or license of the Company’s
STT ® biodiesel processing and/or process intensification technology, if all of
the following conditions are met: (1) Executive is primarily responsible for
finding the party to whom the sale or license is made; (2) Executive is the
Company’s primary negotiator of the sale and/or license; (3) the sale and/or
license agreement is fully executed on or before April 30, 2008; and (4) the
gross revenues generated by the sale or license meet a threshold level that will
be set forth by the Kreido Board of Directors Compensation Committee no later
than May 15, 2007. Other grants of options under the Plan shall be determined in
the absolute discretion of the Compensation Committee of the board of directors
of the Company.

  4.1.3   (b) Option Exercise Price; Term. The per share exercise price of the
Option is $1.00, the closing bid price per share of the Company’s common stock
on April 27, 2007. The Term of the Option shall be ten years from the date of
grant.

 

2 of 15



--------------------------------------------------------------------------------



 



  4.1.3   (c) Vesting and Exercise. The Options shall vest and be exercisable as
follows: 175,000 options shall vest in eight equal installments of 21,875
options per calendar quarter beginning with the quarter that ends on June 30,
2007 (“Quarterly Grant(s)”). If granted, the 75,000 incentive options will also
vest in eight equal, quarterly installments. Each such Quarterly Grant shall
remain exercisable for a period of ten years from the date of grant, subject to
vesting and Section 4.1.3(e).     4.1.3   (d) Lock-Up Agreement. The Executive
shall enter into a Lock-Up Agreement with the Company in the form attached
hereto as Exhibit B. During any period that Executive is precluded by the
Lock-Up Agreement from exercising the Option granted to Executive in Section
4.1.3(a), then the exercise period in Section 4.1.3(b) will be extended by the
amount of time during which Executive could not exercise the Option, but in no
event beyond ten years from the date of grant.     4.1.3   (e) Termination of
Service; Accelerated Vesting.

(i) If the Executive’s employment is terminated by the Company for Cause as such
term is defined below in Sections 7.1.1 (A), (B) or (C), (1) all unvested
Quarterly Grants shall expire immediately effective the date of termination, and
(2) all vested Quarterly Grants shall expire thirty days following the date of
such termination unless and to the extent that within said 30-day period
Executive shall exercise any or all such vested Quarterly Grants and pay the
full exercise price of such shares as provided for in 4.1.3(f).
(ii) If the Executive’s employment is terminated voluntarily by the Executive
without Good Reason as such term is defined below, all unvested Quarterly Grants
shall immediately expire effective the date of termination of employment. Vested
Quarterly Grants, to the extent unexercised, shall expire on the later of five
years after the date of grant or the expiration of the contractual Lock-Up
Agreement.
(iii) If the Executive’s employment terminates on account of death or
Disability, as defined below, all unvested Quarterly Grants shall immediately
expire effective the date of death or termination of employment and all vested
Quarterly Grants to the extent unexercised, shall expire one year after the date
of death or Disability.
(iv) If the Executive’s employment is terminated (A) in connection with a Change
of Control as defined below, (B) by the Company without Cause, or (C) by the
Executive for Good Reason, one-half of all unvested Quarterly Grants shall
immediately vest and become exercisable effective the date of termination of
employment, and, to the extent unexercised, shall expire five years from the
date of termination of employment, but in no event beyond ten years from the
date of grant.

 

3 of 15



--------------------------------------------------------------------------------



 



  4.1.3   (f) Payment. The full consideration for shares purchased by the
Executive upon exercise of the Option shall be paid: (a) by delivery of a
certified check payable to the order of the Company; (b) by delivery and
attestation of Mature Shares (valued at their Fair Market Value on the date of
delivery) or (c) by delivery of a properly executed exercise notice with
irrevocable instructions to a broker to deliver to the Company the amount
necessary to pay the exercise price from the sale of proceeds of a loan from the
broker with respect to the sale of such award or a broker loan secured by Mature
Shares.

  4.2   Additional Benefits.

  4.2.1   Welfare Benefit Plans. Executive shall at all times be entitled to
participate in all benefit, 401(k) and other ERISA-qualified plans made
available to senior management executives of Kreido under the same terms offered
to other senior management executives, including without limitation, health
benefit coverage for Executive’s spouse and dependant children, if any.    
4.2.2   Expense Reimbursement. Kreido shall reimburse Executive for all ordinary
and necessary expenses reasonably incurred by Executive on Kreido’s behalf
(“Business Expenses”). Business Expenses (including travel costs) in excess of
$100.00 individually or $5,000.00 in the aggregate shall be approved in advance
except in case of emergency. Executive shall provide Kreido with documentation
for all Business Expenses at the time reimbursement is requested. In the event
it is necessary for Executive to travel on Kreido’s behalf, Executive shall be
entitled to fly and have travel accommodations on the same level as Kreido’s
other most senior management Executives.     4.2.3   Discretionary Time Off.
During his employment hereunder, Executive shall be entitled to accrue Paid Time
Off (“PTO”) in accordance with Kreido’s regular PTO policy for all employees,
but in any case not less than 15 days per calendar year.

5   Proprietary Covenants of Executive.

  5.1   No Conflicts Of Interest. Executive acknowledges that he is bound to use
good judgment, to adhere to the highest ethical standards, and to avoid
situations that create an actual, potential, or apparent conflict of interest.
Executive warrants and represents to Kreido that he is currently unaware of any
actual, potential, or apparent conflicts of interest. He also agrees to
immediately disclose to the CEO or Chairperson of Kreido any and all actual,
potential, or apparent conflicts of interest, should they later arise. In
addition, Executive further represents and warrants to Kreido that for so long
as he is employed by the Company, he shall inform the Company of each and every
business opportunity presented to the Executive that arises that could be
feasible for the Company to undertake, and that he will not, directly or
indirectly, exploit any such opportunity for his own account or the account of
any third party.

 

4 of 15



--------------------------------------------------------------------------------



 



  5.2   Covenant Not to Use or Disclose Confidential Information.

  5.2.1   Definition of Confidential Information. For purposes of this
Agreement, the term Confidential Information means all and any confidential
information and/or trade secrets of Kreido, including without limitation,
scientific discoveries, recipes, formulations, information encompassed in all
advertising and marketing plans, customer lists, costs, pricing information,
information concerning software and all concepts or ideas, in or reasonably
related to the business of Kreido. Confidential Information shall not include
any Kreido information that has been voluntarily disclosed to the public by
Kreido, independently developed and disclosed by others, or otherwise enters the
public domain through lawful means.     5.2.2   Non-disclosure of Confidential
Information. Executive expressly acknowledges that in the performance of his
duties and responsibilities with the Company prior to the execution of this
Agreement, he has been exposed to the trade secrets, recipes, formulations,
business and/or financial secrets and confidential and proprietary information
of the Company, its affiliates and/or its clients, business partners or
customers (“Confidential Information”) and that he will continue to be exposed
to the Confidential Information after the execution of this Agreement. During
his employment and after the termination of his employment, Executive shall
regard and preserve as confidential all Confidential Information pertaining to
Kreido and its affiliates that have been or may be obtained by Executive in any
way by reason of Executive’s employment by Kreido. Executive shall not, without
the prior and specific written consent of Kreido, or unless ordered to do so by
court order or subpoena (i) use, publicize, release or disclose to others,
either during or after the period of employment, Confidential Information or
(ii) take, retain or copy any Kreido executive compensation plans, Executive
benefit plans, business plans, customer lists, costs, pricing information,
documents, reports, information encompassed in advertising and marketing plans,
or other concepts or ideas, in or reasonably related to the business of Kreido.
Executive agrees to notify Kreido’s CEO within two (2) business days of receipt
of any court order or subpoena to his or any individual which calls for
information deemed Confidential under this Agreement and to give Kreido
reasonable opportunity to contest the subpoena.

  5.3   Covenant Not to Interfere With Kreido’s Business Relationships. During
his employment and for a period of three (3) years after the termination of his
employment, executive shall not, whether for Executive’s own account or for the
account of a third-party, solicit or endeavor to entice any Executive, client,
customer or vendor of Kreido to end any business and/or contractual relationship
with Kreido.     5.4   Ownership and Use of Materials.

  5.4.1   Kreido Materials. Executive agrees that all information encompassed in
all executive compensation plans, Executive benefit plans, business plans,
advertising plans and marketing materials and other Confidential Information
concerning Kreido, its Executives and shareholders, customer lists, costs,
pricing information, documents, reports, plans, proposals or other items made or
created by Executive or that come into Executive’s possession during the Term
are the property of Kreido and shall not be used by Executive in any way after
the Term. Executive shall not deliver, reproduce or in any way allow such
documents, or things to be delivered to be used by any third party without
specific written direction or consent of a duly authorized representative of
Kreido.

 

5 of 15



--------------------------------------------------------------------------------



 



  5.4.2   Delivery of Materials. Upon termination of this Agreement, Executive
shall promptly deliver to Kreido all of its executive compensation plans,
Executive benefit plans, business plans, advertising plans and marketing
materials and other Confidential Information concerning Kreido, its Executives
and shareholders, customer lists, costs, pricing information, documents,
reports, plans, proposals or other items made or created by Executive during the
period of employment.

6.   Termination Due to Death or Disability. If Executive dies during the
employment, Executive’s employment shall automatically cease and terminate as of
the date of Executive’s death. In the event of Executive’s disability for a
period of 120 consecutive days during any 365-day period, Company shall
thereafter have the right, upon written notice to Executive, to terminate this
Agreement, in which case the date of termination shall be the date of such
written notice to Executive. As used herein, “disability” means a physical
and/or mental disability of Executive that prevents Executive from substantially
performing the essential functions of his position even with reasonable
accommodation (“Disability”). In the event of the termination of Executive’s
employment due to his death or Disability, Executive’s estate and/or Executive
shall be entitled to receive: (i) a lump sum cash payment, payable within ten
(10) business days after the date of death equal to the sum of any accrued but
unpaid salary and bonus as of the date of death; and (ii) earned Executive
benefits, perquisites and reimbursements described in Section 4 inclusive, if
any, as to which Executive may be entitled hereunder or under Executive benefit
plans, programs and arrangements of Kreido through the date of death. In the
event of the termination of Executive’s employment due to Disability, Executive
shall not be entitled to any severance pay.   7.   Termination by Kreido.

  7.1   Termination for Cause.

  7.1.1   Definition of Cause. The term “Cause” for purposes of this Agreement
means all of the following, any one of which will constitute a material breach
of this Agreement unless cured pursuant to Section 7.1.2 (“Material Breach”):
(A) Any willful act by Executive that causes the Company materially to violate
any applicable law; (B) Executive’s commission of any material act of dishonesty
in connection with his employment; (C) Executive’s conviction of or plea of nolo
contendere to any felony or any offense involving moral turpitude ;
(D) Executive’s being intoxicated by alcohol or his use of or being under the
influence of illegal drugs during working time; provided, however, that
Executive’s mere use of alcohol in connection wit his business entertainment
duties shall not be construed as intoxication; (E) Executive’s breach of his
fiduciary duties to the Company; (F) Executive’s unjustifiable failure to comply
with the reasonable and legal directives of the Company that are communicated to
him in writing; (G) Executive’s unjustifiable failure to disclose to Kreido any
and all actual, potential, or apparent conflicts of interest that may later
arise; (H) The willful or gross failure of Executive substantially to perform
the duties of his employment hereunder; and (I) A breach by Executive of any
material provision of this Agreement.

 

6 of 15



--------------------------------------------------------------------------------



 



  7.1.2   The foregoing notwithstanding, if a Material Breach is susceptible of
being cured, Kreido shall provide Executive with written notice of such Curable
Breach within five business days after Kreido first learns of the Curable
Breach. Executive will then have fifteen business days in which to cure the
breach. Should Executive fail to cure a Curable Breach to Kreido’s reasonable
satisfaction by the end of the 15-business day cure period, Kreido may terminate
his employment immediately upon written notice to Executive. If a Material
Breach is not susceptible of being cured, Kreido may terminate Executive’s
employment immediately upon written notice to Executive.     7.1.3  
Entitlements Upon a Termination for Cause. In the event of the termination of
the Executive’s employment hereunder due to a termination by the Company for
Cause, Executive shall be entitled to receive: (i) a lump sum cash payment,
payable immediately upon the termination of Executive’s employment, equal to the
sum of any accrued but unpaid base salary as of the date of such termination;
and (ii) earned Executive benefits, if any, as to which Executive may be
entitled hereunder or under Executive benefit plans, programs and arrangements
of Kreido.

  7.2   Termination Without Cause. Kreido may terminate Executive’s employment
hereunder without Cause at any time by providing Executive written notice of
such termination. If Executive’s employment is terminated without Cause, the
termination shall take effect on the effective date of written notice (pursuant
to Section 11.11) of such termination to Executive. In the event of the
termination of Executive’s employment hereunder due to a termination by Kreido
without Cause (other than due to Executive’s death), Executive shall be entitled
to: (i) a lump sum cash payment, payable immediately upon the termination of
Executive’s employment, equal to the sum of any accrued but unpaid base salary
as of the date of such termination; (ii) earned Executive benefits, if any, as
to which Executive may be entitled hereunder or under Executive benefit plans,
programs and arrangements of Kreido through the date of his termination; and
(iii) severance pay on the date of the Termination without Cause equal to the
following amounts: (A) If Executive’s employment is terminated on or before
April 1, 2008, six (6) months’ pay; (B) If Executive’s employment is terminated
after April 1, 2008, but less than 5 full years after he becomes employed
hereunder, Executive shall be entitled to severance pay in the amount of nine
(9) months’ pay; (C) If Executive is employed hereunder by Kreido for 5 years or
more, Executive shall be entitled to severance pay in the amount of twelve
(12) months’ pay. Severance pay under this Section 7.2 shall include Executive’s
salary (at its then current rate), earned bonus, and expense reimbursement, if
applicable).

8.   Termination by Executive.

  8.1   Termination Without Good Reason. Executive shall have the right to
terminate Executive’s employment hereunder at any time without Good Reason (as
defined below) upon written notice of such termination to Kreido. A voluntary
termination by Executive in accordance with this Section 8.1 shall not be deemed
a breach of this Agreement. Upon any voluntary termination of employment by
Executive pursuant to this Section 8.1, he shall have the same entitlements as
provided in Section 7.1.3 in the case of a termination by Kreido for Cause.

 

7 of 15



--------------------------------------------------------------------------------



 



  8.2   Termination With Good Reason. The following events constitute grounds
for Executive to terminate his employment for good reason (“Good Reason”):

  (i)   the removal of Executive from the position specified in Section 1
without Cause;     (ii)   a material diminution in Executive’s salary, duties or
title;     (iii)   the assignment to Executive of duties which are materially
inconsistent with his position or which materially impair his ability to perform
his duties;     (iv)   any termination of the Executive’s employment by the
Company, other than a termination for Cause, within 12 months after a Change of
Control. For purposes of this Agreement, “Change of Control” means the
occurrence of, or the Company’s Board votes to approve: (A) any consolidation or
merger of the Company pursuant to which the stockholders of the Company
immediately before the transaction do not retain immediately after the
transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the transaction, direct or
indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the surviving business entity;
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company other than any sale, lease, exchange or other transfer to any company
where the Company owns, directly or indirectly, 100% of the outstanding voting
securities of such company after any such transfer; (C) the direct or indirect
sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than 50% of the voting stock of the Company.
    (v)   the foregoing notwithstanding, i, ii, and iii above will not
constitute Good Reason unless Executive first notifies Kreido in writing
describing the event(s) that constitutes Good Reason (Executive’s Notice of Good
Reason ) and unless Kreido thereafter fails to cure such event(s) within fifteen
business days after Executive delivers Executive’s Notice of Good Reason to
Kreido (“Kreido’s Cure Period”). It will be incumbent upon Executive to deliver
Executive’s Notice of Good Reason to Kreido within fifteen business days after
making a good faith determination that an event constituting Good Reason has
occurred.

  8.2.1   Entitlements Upon a Termination for Good Reason. Upon Executive’s
termination of his full-time employment for Good Reason in accordance with
Section 8.2 hereof, Executive shall have the same entitlements as provided under
Section 7.2 for a termination by Kreido without Cause.

9.   Right to Assign. This Agreement shall be assignable only by Kreido.

 

8 of 15



--------------------------------------------------------------------------------



 



10.   Miscellaneous Terms.

  10.1   Post-Termination Defense of Claims. In the event that Executive and/or
Kreido are named as defendants in any legal proceeding arising from the
operation of Kreido’s business, Kreido shall defend, indemnify and hold
Executive harmless to the full extent required by law. Kreido shall provide
Executive with defense counsel of Kreido’s choosing, but who is also reasonably
acceptable to Executive. In the event Executive’s interests in the proceeding
are adverse to Kreido’s interests, Kreido shall provide Executive with the
reasonable costs and fees of an attorney of Executive’s choosing.     10.2  
Alternative Dispute Resolution; Mediation Before Arbitration.

  10.2.1   Arbitrable Disputes. To the fullest extent allowed by law, any
controversy, claim, or dispute between Executive and Kreido (and/or any of its
directors, shareholders, officers, Executives, representatives or agents)
relating to or arising out of his employment or the termination of that
employment (“Arbitrable Dispute”) will be submitted to final and binding
arbitration in Los Angeles County, California. Executive agrees to execute the
Mutual Agreement to Arbitrate attached hereto as Exhibit “A” and incorporated
herein by reference.     10.2.2   Mediation Before Arbitration. The foregoing
provisions regarding Arbitration notwithstanding, before any Arbitrable Dispute
is submitted to arbitration, the Parties agree to mediate such dispute in good
faith with a professional mediator who is also a licensed attorney experienced
in the area of employment law. If the parties cannot agree on the choice of a
mediator, each party shall select a mediator, the two of whom will then select a
third mediator who alone will conduct the mediation. In the event one party
makes a demand on the other for mediation to which such party fails to respond
for a period of thirty days, the party demanding mediation may then submit the
dispute directly to Arbitration pursuant to the Mutual Agreement to Arbitrate.

11.   General Terms and Conditions.

  11.1   Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach; provided, however, that either party to this Agreement may
waive any obligation owed to such party, if such waiver is in writing signed by
an authorized signer.     11.2   Integration; Modification. This Agreement
constitutes the entire understanding and agreement between Kreido and Executive
regarding its subject-matter and supersedes all prior negotiations and
agreements between them with respect to its subject-matter whether oral or
written. This Agreement may not be modified except by a writing signed by
Executive and a duly authorized officer of Kreido.     11.3   Enforceability;
Severability. If any provision of this Agreement shall be deemed invalid or
unenforceable in whole or in part, such provision shall be deemed to be modified
or restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law as if such provision had been originally incorporated
herein as so modified or restricted, or as if such provision had not been
originally incorporated herein, as the case may be.

 

9 of 15



--------------------------------------------------------------------------------



 



  11.4   Binding Effect. All the terms and conditions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.     11.5   Interest and Costs; Attorneys’ Fees. In the
event of any legal proceeding, litigation or alternative dispute resolution
process (including arbitration and mediation as specified in Section 10) between
the Parties respecting or arising out of this Agreement, the substantially
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs in connection therewith, including, without limitation, any
attorneys’ fees incurred after a judgment has been entered by an arbitrator or
court of competent jurisdiction; provided, however, that if a party files any
legal proceeding, litigation or demand for arbitration other than for equitable
relief without first making a request for mediation pursuant to Section 10.3.2,
that party shall not be entitled to Attorney’s Fees and other costs regardless
whether such party would have been entitled to those Attorney’s Fees and costs
hereunder or by operation of law.     11.6   Descriptive Headings. The paragraph
and section headings in this Agreement are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.     11.7   Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute but one agreement.     11.8   Third-Party
Beneficiaries. No person shall be a third-party beneficiary of this Agreement
and no person other than the parties hereto and their permitted successors and
assigns shall receive any of the benefits of this Agreement.     11.9  
Applicable Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to conflicts of laws principles.     11.10   Arms Length Agreement. This
Agreement has been negotiated at arms length between persons knowledgeable in
the matters dealt with herein. Accordingly, any rule of law or any statute,
legal decision, or common law principle of similar effect that would require
interpretation of any ambiguity in this Agreement against the party that drafted
it is of no application and is hereby expressly waived. The provisions of this
Agreement shall be interpreted in a reasonable manner to effect the intentions
of the Parties hereto.

 

10 of 15



--------------------------------------------------------------------------------



 



  11.11   Notices. All notices, statements and other documents that any party is
required or desires to give to the other party hereunder shall be given in
writing and shall be served in person, by express mail, by certified mail, by
overnight delivery or by facsimile at the respective addresses of the parties as
set forth below, or at such other addresses as may be designated in writing by
such party in accordance with the terms of this Section 11.11.

         
 
  If to Kreido:   Kreido Biofuels, Inc.
 
      1140 Avenida Acaso,
 
      Camarillo, California 93012 
 
      Attention: Joel Balbien, Ph.D., CEO
 
      Telephone: (805) 389-3499 
 
      Fax: (805) 384-0989
 
       
 
  With a copy to:   Susan Keenberg, Esq.
 
      1217 Acacia Avenue
 
      Torrance, California 90501
 
      Telephone: (310) 783-0999
 
      Fax: (310) 783-0111
 
       
 
  If to Executive:   Larry Sullivan
 
      On file

Delivery shall be deemed conclusively made (I) at the time of service, if
personally served, (ii) when deposited in the United States mail, properly
addressed and postage prepaid, if delivered by express mail or certified mail,
(iii) upon deposit with the private overnight deliverer, if served by overnight
delivery, and (iv) at the time of electronic facsimile transmission (as
confirmed in writing), provided a copy is mailed within twenty-four (24) hours
after such transmission.
In Witness Whereof, Kreido and Executive have executed this Agreement this 28th
day of April, 2007.
This Agreement is subject to an arbitration agreement, which is attached hereto
and incorporated herein by reference.

              Kreido Biofuels, Inc.       Executive
 
           
By:
           
 
           
 
  Joel Balbien, Ph.D. Chief Executive Officer       Larry Sullivan

 

11 of 15



--------------------------------------------------------------------------------



 



EXHIBIT A
MUTUAL AGREEMENT
TO
ARBITRATE CLAIMS
This Agreement is between Kreido Biofuels, Inc. (“Company”) and Larry Sullivan
(referred to as “I” or “me”). While I am employed by the Company or thereafter,
disputes may arise between the Company and me related to my employment. By
entering into this Agreement, both the Company and I anticipate that we will
benefit by resolving these disputes through binding arbitration.
Arbitration is a fair and impartial procedure that in most cases is faster and
less expensive than civil litigation. References to “the Company” in this
Agreement include Kreido Biofuels, Inc., its parents, subsidiaries,
shareholders, partners, directors, and all affiliates of Kreido Biofuels, Inc.,
together with all benefit plans of Kreido Biofuels, Inc. and the sponsors,
fiduciaries and administrators of such benefit plans.
1. Claims Covered by This Agreement: Except as described in the next paragraph,
this Agreement applies to all disputes between the Company and me, all claims
the Company may have against me, and all claims I may have against the Company
or its agents, arising out of my employment with the Company or the termination
of my employment (referred to as Claims). This Agreement will apply to Claims
asserted during my employment with the Company or after it has ended. Claims
covered by this Agreement include but are not limited to: claims for breach of
express or implied contract or covenant; claims for the commission of any
intentional or negligent tort; claims for violation of any federal, state or
local law, ordinance, regulation or rule; claims for wages, benefits or other
compensation due; claims for wrongful termination, demotion or disciplinary
action; and claims of discrimination or harassment under the Fair Employment and
Housing Act and Title VII of the Civil Rights Act, as amended.
2. Claims Not Covered by This Agreement: This Agreement does not apply to the
following claims: Claims for worker’s compensation or unemployment compensation
benefits; Claims or charges before any administrative agency having jurisdiction
of the Claim, if private dispute resolution procedures cannot be compelled as to
such Claim; or Claims for benefits under a benefit plan which has a claim
procedure inconsistent with this Agreement.
3. Exclusive Remedy: All Claims must be resolved according to the procedures in
this Agreement, and not otherwise except for the provision for Mediation before
Arbitration as provide in the Employment Agreement between me and the Company of
even date herewith (the “Employment Agreement”). Neither the Company nor I will
file or prosecute any lawsuit or administrative action in any way related to any
Claim, except as expressly permitted by this Agreement and the Employment
Agreement. Either the Company or I may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement. The parties understand
and agree that they are waiving any right to a jury trial by entering into this
Agreement.

 

12 of 15



--------------------------------------------------------------------------------



 



4. Arbitration: All Claims must be resolved through final and binding
arbitration. The arbitrator must be a neutral arbitrator chosen by the parties.
Arbitration will take place at a location determined by the arbitrator in
Ventura County or Los Angeles County, California. The arbitration will be
administered in compliance with (a) the Federal Arbitration Act, U.S. Code, Tit.
9, § 1 et seq., California Arbitration Act, or such other state or federal law
as may be adopted, (b) the procedures set forth below and, (c) to the extent not
inconsistent with such procedures, the then existing AAA California Employment
Dispute Resolution Rules. Any dispute about the interpretation, applicability,
enforceability or validity of this Agreement, or whether any issue is subject to
arbitration under this Agreement, will be determined by the arbitrator.
5. Arbitration Procedures; Discovery:
5.1 A deposition is a chance for each party to ask questions of a witness, and
the witness must answer the questions under oath, with a court reporter present.
Each party may take the deposition of the opposing party (which, with respect to
the Company, means the Company’s CEO or CFO or one other person under such
party’s control, and any expert witness(es) designated by the opposing party.
Additional depositions may be ordered by the arbitrator. At or before the final
Arbitration Management Conference, each party will provide the other with copies
of all non-privileged documents in their possession or control which they intend
to introduce as exhibits at the hearing or on which they rely to support their
positions.
5.2 Interrogatories, Requests to Produce, and Requests to Admit are written
methods that the parties may use to learn about the other party’s case. These
discovery methods will be allowed in the manner permitted under California
Arbitration Act, Calif. Code of Civil Proc. § 1283.05.
5.3 The arbitrator may rule on pre-hearing disputes and hold such pre-hearing
conferences by telephone or in person as he or she may determine. Either party
may make motions to dismiss, for summary judgment and/or for summary
adjudication of issues.
5.4 Either party may submit, or the arbitrator may order either or both parties
to submit, a brief before the arbitration hearing. Either party, at its own
expense, may arrange for a court reporter to provide a stenographic record of
proceedings at the hearing. The arbitrator will apply the substantive law and
the law of remedies of the State of California or the United States, as
applicable to the Claims.
5.5 After the end of the arbitration hearing, either party may file a
post-hearing brief within a time set by the arbitrator.

 

13 of 15



--------------------------------------------------------------------------------



 



5.6 The arbitrator shall issue a written award, which shall include a statement
of the essential findings and conclusions on which the award is based. The award
will be final and binding on the parties to the arbitration. The arbitrator’s
award may be reviewed by a court of competent jurisdiction.
6. Arbitration Costs: the Company will pay the costs of arbitration, including
reasonable fees imposed by the AAA and the arbitrator. I will be responsible for
the costs of discovery initiated by me or on my behalf, any depositions noticed
by me or on my behalf, expert witnesses retained by me or on my behalf and for
any out-of-pocket expenses incurred by me or on my behalf.
7. Legal Representation: In any arbitration under this Agreement, both the
Company and I may be represented by legal counsel of our own choosing. Each of
us will be responsible for the fees of our own counsel, provided that an
arbitrator may award attorneys’ fees to the prevailing party under any
applicable statute or written agreement to the same extent that attorneys’ fees
could be awarded in standard civil litigation. This provision for the award of
attorneys’ fees is subject to the provisions of the Employment Agreement
requiring Mediation before Arbitration.
8. Integrated Agreement; Amendment: This Agreement contains the final and
complete expression and understanding between the Company and me with respect to
the subjects covered hereby. This Agreement cannot be amended or modified except
in writing, signed by an authorized representative of Kreido Biofuels, Inc. and
by me.
9. Severability: If any provision of this Agreement is held invalid, in whole or
part, such invalidity will not affect the remainder of such provision or the
remaining provisions of this Agreement.
10. Headings: The headings in this Agreement are inserted for convenience only
and do not affect the meaning or interpretation of this Agreement or any
provision hereof.
11. Successors and Assigns: This Agreement will be binding upon, and inure to
the benefit of, the Company, me and our respective heirs, executors,
administrators, representatives, successors and assigns.
12. Governing Law: I acknowledge that the Company is engaged in interstate
commerce and that this Agreement is covered by the provisions of the Federal
Arbitration Act. This Agreement is to be construed, and the rights and
obligations of the parties hereunder determined, in accordance with the laws of
the United States and the State of California.

 

14 of 15



--------------------------------------------------------------------------------



 



IMPORTANT
I agree that I have been given a reasonable opportunity to read this Agreement
carefully, I have read it, I understand it and I am signing it voluntarily. I
have not been promised anything for signing it that is not described in the
Agreement and the Employment Agreement. The Company encourages me to discuss
this Agreement with my legal advisor if I wish before signing it.

             
 
  Kreido Biofuels, Inc.       Employee
 
           
Signature:
      Signature:    
 
           
Print Name:
  Joel Balbien, Ph.D.   Print Name:   Larry Sullivan
 
           
Print Title:
  CEO   Date:    
 
           
Date:
           

 

15 of 15



--------------------------------------------------------------------------------



 



EXHIBIT B

LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT (the “Agreement”) is made and entered into as of the date
indicated below, by and between the officer named in the space provided below
(the “Officer”) and KREIDO BIOFUELS, INC., a Nevada corporation (the “Company”).

RECITALS:

WHEREAS, the Officer in the future may be owner of shares of Common Stock of the
Company either pursuant to the exercise of stock purchase options or otherwise
(such shares owned or to be owned by the Officer, the “Shares”); and

WHEREAS, in order to facilitate certain transactions consummated by the Company
the Officer desire to enter into this Agreement and restrict the sale,
assignment, transfer, conveyance, hypothecation or alienation of the Shares, all
on the terms set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. The Officer hereby agrees to not sell, assign, transfer, pledge, convey,
hypothecate or otherwise alienate any Shares at any time beginning the date of
this Agreement indicated in the space provided below and the expiration date of
this Agreement indicated in the space provided below except as otherwise
permitted in this Agreement.

2. Notwithstanding anything contained in this Agreement, Officer may transfer
Shares to his or her spouse or lineal descendants or to trusts established
solely for the benefit of Officer, his or her spouse or lineal descendants, for
estate planning purposes provided that the transferee (or the legal
representative of the transferee) executes an agreement to be bound by all of
the terms of this Agreement.

3. Notwithstanding anything to the contrary set forth herein, the Company may,
at any time and from time to time, waive in writing any of the conditions or
restrictions contained herein.

4. In the event of a tender offer to purchase all or substantially all of the
Company’s issued and outstanding securities, or a merger, consolidation or other
reorganization with or into an unaffiliated entity, this Agreement shall
terminate and the Shares restricted pursuant hereto shall be released from such
restrictions if the requisite number of the record and beneficial owners of the
Company’s securities then outstanding are voted in favor of such tender offer,
merger, consolidation or reorganization.

5. Except as otherwise provided in this Agreement, Officer shall be entitled to
his or her beneficial rights of ownership of the Shares, including the right to
vote the Shares for any and all purposes.

6. This Agreement may be executed in any number of counterparts with the same
force and effect as if all parties had executed the same document.

1

 

1



--------------------------------------------------------------------------------



 



7. All notices, instructions or other communications required or permitted to be
given pursuant to this Agreement shall be given in writing and delivered by
certified mail, return receipt requested, overnight delivery or hand-delivered
to all parties to this Agreement at the principal office of the Company,
Attention: President and CEO, in the case of notice to the Company, or to the
principal office of Officer or his or her residence address indicated in the
employment records of the Company, whichever the Company may elect, in the case
of notice to Officer.. All notices shall be deemed to be given on the same day
if delivered by hand or on the following business day if sent by overnight
delivery or the second business day following the date of mailing.

8. The execution and delivery of this Agreement, although a condition of
employment of Officer, shall not be interpreted as an employment agreement or a
guaranty or assurance of employment. This Agreement shall survive the expiration
or termination of any employment agreement between the Company and Officer and
the termination of Officer as an employee of the Company.

9. This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended except by a written
instrument executed by the parties hereto. This Agreement shall be governed by
the laws of the State of California.




     
DATE OF AGREEMENT:
  April 28, 2007


EXPIRATION DATE:
  January 12, 2008


OFFICER:
  Larry Sullivan




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement in Camirillo, California.

KREIDO BIOFUELS, INC.

OFFICER:

By: /s/ Joel Balbien                                          

/s/ Larry Sullivan                                              

Name: Joel Balbien                                          

Signature

Its: President & CEO                                        

2

 

2